Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action.

The current application filed January 27, 2021 is a continuation reissue application of 17/085,767, both of which are reissue applications of 15/677,001 (U.S. Patent No. 10,277,558, issued August 30, 2019).

Claims 1-17 were initially pending in the application.  Claims 1-17 were canceled and Claims 18-52 were newly added in a preliminary amendment filed on January 27, 2021.  
In the most recent amendment filed September 7, 2022, claims 18, 28, 29, 39, 41, 42, and 52 have been amended and claims 26, 27, 37, 38, 50, and 51 have been canceled.  Claims 18-25, 28-36, 39-49, and 52 are pending.

The rejection of claims 18-52 under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based has been withdrawn in view of the amendments.
The rejection of claim 41 under 35 U.S.C. 251 as being based upon new matter has been withdrawn in view of the amendments.
The rejection of claim 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of the amendments.
The rejection of claims 18-27, 29-38, and 40-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahadur et al. has been withdrawn in view of the amendments.
The rejection of claims 28, 39, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bahadur et al. in view of Furukawa has been withdrawn in view of the amendments.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,277,558 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Specification
The disclosure is objected to because of the following informalities: The preliminary amendment to the specification does not properly identify all of the applications filed for reissue of U.S. Patent No. 10,277,558 as required by 37 CRF 1.177(a).  The amendment does not include the information for reissue application 17/677,280.  Additionally, the preliminary amendment to the specification at least newly implies that, “This application is a reissue of U.S. Patent No. 10,277,558… This application is also a divisional of U.S. patent application 15/261,790”.  Thus, the amendment introduces a lack of clarity into the continuity information.  To be clear, the instant reissue application is not a divisional of application 15/261,790.  Application 15/677,001 (the original application for U.S. Patent No. 10,277,558) was a divisional of the 15/261,790 application.  
The specification amendment filed July 5, 2022 was not entered because it is not proper (see Notice of non-compliance mailed August 26, 2022).  A proper version of the specification amendment presented according to 37 CFR 1.173 must be provided.
Appropriate correction is required.


Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained in the previous rejection in view of impermissible recapture, the error on which the reissue is based on according to the declaration is not an error upon which reissue can be based because it amounts to impermissible recapture.  
Additionally, for any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b).  The current statement of error does not identify a specific claim that the applicant seeks to broaden or how said claim is properly broadened.  Examiner notes that discussing limitations that were added to new claims does not identify how any of the original claims are broadened.
Regarding the proposed statement of error presented for the reissue oath/declaration in the response filed September 7, 2022, the statement of error would be proper if presented in a properly executed reissue oath/declaration.

Claims 18-25, 28-36, 39-49, and 52 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Allowable Subject Matter
Claims 18-25, 28-36, 39-49, and 52 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Using claim 18 as an example (similar limitations found in claims 29 and 42), the prior art of record fails to disclose an overlay network system that specifically causes the controller to “create a secure overlay control plane by establishing, over the underlying transport network, secure control connections with the plurality of overlay network devices,” and has each of the plurality of overlay network devices operative to “establish, over the underlying transport network, secure network layer tunnels with one or more of the other overlay network devices, wherein the secure network layer tunnels form a secure overlay data plane, collect route information including network reachability information for endpoints available at a physical site associated with the corresponding overlay network device, distribute the collected route information to the controller over a corresponding secure control connection, maintain the overlay routing information received from the controller, and forward, based on the overlay routing information, network traffic to selected ones of the overlay network devices using corresponding ones of the secure network layer tunnels.” in combination with the other features of the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992